Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-2006

USA v. Wingfield
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3792




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Wingfield" (2006). 2006 Decisions. Paper 177.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/177


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 05-3792


                          UNITED STATES OF AMERICA

                                         v.

                       RONALD LENWOOD WINGFIELD,

                                                    Appellant


                    Appeal from the United States District Court
                     for the Western District of Pennsylvania
                              D.C. No. 04-cr-00096

                    District Judge: Honorable Arthur J. Schwab


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 7, 2006

      Before: SCIRICA, Chief Judge, BARRY and ALDISERT, Circuit Judges

                            (Filed: November 20, 2006)



                            OPINION OF THE COURT


ALDISERT, Circuit Judge

     The District Court for the Western District of Pennsylvania sentenced Ronald


                                         1
Lenwood Wingfield to 15 years’ imprisonment for being a felon in possession of a

firearm with an obliterated serial number. See 18 U.S.C. § 922(g). Wingfield now appeals

his conviction and sentence. Specifically, Wingfield contends that (1) the District Court

improperly determined that the search of his rental car, which uncovered the firearm in

question, was consistent with the Fourth Amendment; (2) Congress exceeded its power

under the Commerce Clause when it passed 18 U.S.C. § 922(g) (punishing felons in

possession of firearms with obliterated serial numbers); and (3) the District Court erred in

increasing his sentence under the Armed Career Criminal Act. We have jurisdiction to

hear Wingfield’s appeal under 28 U.S.C. § 1291. We conclude that Appellant’s

arguments lack merit and, accordingly, we will affirm the decision of the District Court.

                                             I.

       The parties are familiar with the facts and proceedings in the District Court, so we

will only briefly revisit them here. Wingfield, on parole for a prior firearms charge,

reported to the offices of the Pennsylvania Parole Board for a required urine test on

February 10, 2004. Upon entering the office, Wingfield emptied his pockets and prepared

to step through the Parole Board’s metal detector. As Wingfield passed through the metal

detector, State Parole Agent Tom Wolfe witnessed a cell phone clip dislodge from

Appellant’s belt and tumble to the floor. Agent Wolfe immediately suspected that

Wingfield had committed a parole violation because individuals on supervised release are

generally barred from using cell phones, pagers and beepers. Wolfe reviewed Wingfield’s

records and confirmed that his parole agreement prohibited the use of a mobile phone.

                                             2
Wolfe then detained Wingfield and conducted a thorough investigation as to whether he

possessed a cell phone. Agent Wolfe searched Wingfield and discovered an Enterprise

Rent-a-Car key ring, which included the license plate number and description of a car.

Thinking that Wingfield may have stashed the phone outside, Agent Wolfe located the car

in the parking lot, searched the glove compartment and found a cell phone, a bag of

marijuana, and a semiautomatic handgun with an obliterated serial number.

       In the District Court proceedings, Wingfield moved to suppress the gun. After his

motion was denied, Wingfield pleaded guilty, but preserved the right to appeal the denial

of his motion to suppress and to challenge the constitutionality of 18 U.S.C. § 922(g).

Wingfield, however, waived his right to appeal his sentence.

                                             II.

       The first issue Wingfield raises on appeal is whether the District Court correctly

denied his motion to suppress. Specifically, Wingfield claims that his rights under the

Fourth Amendment were violated when Wolfe detained him and searched his rental car.

We examine the District Court’s findings of facts for clear error and review its legal

conclusions de novo. United States v. Lockett, 406 F.3d 207, 211 (3d Cir. 2005).

       Ruling case law has described the contours of a parolee’s expectation of privacy

while on supervised release:

     The State has found the parolee guilty of a crime against the people. That
     finding justifies imposing extensive restrictions on the individual’s liberty.
     Release of the parolee before the end of his prison sentence is made with the
     recognition that with many prisoners there is a risk that they will not be able
     to live in society without committing additional antisocial acts.

                                            3
United States v. Hill, 967 F.2d 902, 909 (3d Cir. 1992) (quoting Morrissey v. Brewer, 408
U.S. 471, 483 (1972)). Put simply, this Court has decided that a parolee’s expectation of

privacy is less than an average citizen’s. Id. at 910. With this principle in mind we have

held that officers do not need probable cause to search an individual on supervision,

rather, we require “no more than reasonable suspicion.” United States v. Williams, 417
F.3d 373, 376 (3d Cir. 2005) (citing United States v. Knights, 534 U.S. 112, 121 (2001)).

In deciding whether reasonable suspicion exists, “courts must look at the totality of

circumstances of each case” and decide whether an officer had a particularized and

objective basis for suspecting a violation of the law. United States v. Arvizu, 534 U.S.
266, 273 (2002) (citations omitted).

       Applying this test to the facts at hand, we are satisfied that the District Court did

not err in upholding the validity of the search. Agent Wolfe did not act on “hunch” alone.

He observed that Wingfield wore an empty cell phone clip on his belt, and verified that

Wingfield’s parole prohibited him from carrying a portable phone. Based on these facts

we find that Agent Wolfe reasonably suspected that Wingfield possessed a cell phone in

violation of his parole. Accordingly, the resulting detention and search met constitutional

requirements. See Hill, 967 F.3d at 909 (holding that it is reasonable to allow a parole

officer to conduct a search whenever he reasonably believes that is necessary to perform

his duties, as long as the search is based on specific facts). Put another way, we find it

reasonable to suspect that a cowboy wearing a holster might have a gun up his sleeve.

                                             III.

                                              4
       Wingfield also asks us to hold 18 U.S.C. § 922(g) (felon in possession of a

firearm) unconstitutional. According to Appellant, Congress exceeded its power under the

Commerce Clause when it decided to punish felons in possession of firearms. The

difficulty with this point of view is that it completely ignores our holding in United States

v. Singletary, 268 F.3d 196 (3d Cir. 2001) (upholding the constitutionality of 18 U.S.C. §

922(g) under the Commerce Clause). At this time, we have no authority or inclination to

disturb the precedent established in Singletary. See Internal Operating Procedures of the

United States Court of Appeals for the Third Circuit § 9.1 (2002) (stating that only an en

banc panel should overrule the holding in a published opinion).

                                           IV.

       We next turn to Wingfield’s claim that the District Court erred in sentencing him

as an armed career criminal under 18 U.S.C. § 924(e). The Armed Career Criminal Act

[“the Act”] often enhances the statutory minimum sentence for defendants who are

convicted under 18 U.S.C. § 922(g) and have three prior convictions for violent felonies

or serious drug offenses. Wingfield cites Apprendi v. New Jersey for the proposition that

any fact which increases a penalty for a crime must be submitted to a jury and proved

beyond a reasonable doubt. 530 U.S. 466 (2000). He then argues that under the teachings

of Apprendi the District Court could not increase his sentence under the Act because his

previous convictions were not submitted to a jury and proven beyond a reasonable doubt.

Even if we set aside Wingfield’s agreement not to appeal his sentence, this claim has no

merit and misstates the law.



                                              5
         In Almendarez-Torres v. United States the Supreme Court determined that the fact

of prior convictions need not be alleged in the indictment or proved beyond a reasonable

doubt to form the basis for a sentence enhancement. 523 U.S. 224 (1998). Despite

Appellant’s best attempts to muddy the waters, in Apprendi the Supreme Court

specifically declined to overrule Almendarez-Torres, and the case remains good law. See
530 U.S. at 489-490. See also United States v. Ordaz, 398 F.3d 236, 240 (3d Cir. 2005)

(holding that Almendarez-Torres rejected the argument that the fact of a prior conviction

must be found by a jury). Accordingly, we affirm the sentence imposed by the District

Court.

                                            ***

   We have considered all contentions presented by the parties and conclude that no

further discussion is necessary.

         The judgment of the District Court will be affirmed.




                                              6